 

Exhibit 10.2

 

EXECUTION COPY

 

THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH STATE
SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION.

THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (OID). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), THOMAS CONSIDINE, A REPRESENTATIVE OF THE
ISSUER HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUE DATE OF THIS SECURITY,
PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN
TREASURY REGULATION §1.1275-3(b)(1)(i). THOMAS CONSIDINE MAY BE REACHED AT
TELEPHONE NUMBER (201) 476-5404.

 

BUTLER INTERNATIONAL, INC.

UNSECURED NOTE DUE 2006

 $2,500,000

June 30, 2006

FOR VALUE RECEIVED, BUTLER INTERNATIONAL, INC., a Maryland corporation, (the
“Parent”), BUTLER SERVICE GROUP, INC., a New Jersey corporation (“BSG”), BUTLER
SERVICES INTERNATIONAL, INC., a Delaware corporation (“BSI”), BUTLER TELECOM,
INC., a Delaware corporation (“Butler Telecom”), BUTLER SERVICES, INC., a
Delaware corporation (“Butler Services”), BUTLER UTILITY SERVICE, INC., a
Delaware corporation (“Butler Utility”), BUTLER PUBLISHING, INC., a Delaware
corporation (“Butler Publishing” and together with Parent, BSG, BSI, Butler
Telecom, Butler Services, and Butler Utility, are referred to hereinafter each
individually as “Company”, and individually and collectively, jointly and
severally, as the “Companies”), each hereby promises to pay to LEVINE LEICHTMAN
CAPITAL PARTNERS III, L.P., a California limited partnership (the “Purchaser”),
or any registered assigns (including the Purchaser, the “Holder”), the sum of
TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) in immediately available
funds and in lawful money of the United States of America, together with accrued
interest on the principal balance outstanding from time to time, all as provided
herein.

This Unsecured Note Due 2006 (this “Note”) is being issued, jointly and
severally, by the Companies in connection with the consummation of the
transactions contemplated by that certain Securities Purchase Agreement dated as
of June 30, 2006 (as amended from time to time, the “Securities Purchase
Agreement”), by and among the Companies, the Guarantors and the Purchaser.
Unless otherwise indicated, all capitalized terms used and not otherwise defined
in this Note have the respective meanings ascribed to them in the Securities
Purchase Agreement. In addition, the rules of construction and interpretation

 


--------------------------------------------------------------------------------

 

specified in Sections 1.2 through 1.6 of the Securities Purchase Agreement shall
likewise govern the construction and interpretation of this Note.

 

1.

Payment of Interest; Default Interest.

(a)          So long as no Event of Default shall have occurred and be
continuing, the Companies shall pay interest on the unpaid principal balance of,
premium, if any, and accrued and unpaid interest on this Note from the date
hereof until fully paid at a rate per annum equal to the Base Interest Rate.
Interest shall be payable in cash.

(b)          For purposes of this Note “Base Interest Rate” shall mean a rate
equal to fifteen percent (15%) per annum.

(c)          If an Event of Default shall have occurred and be continuing, then,
in addition to the rights, powers and remedies available to the Holder under the
Securities Purchase Agreement, this Note, the other Investment Documents and
Applicable Laws, the Companies shall pay interest on the unpaid principal
balance of, premium, if any, and accrued and unpaid interest on, and other
amounts owing under, this Note at a rate per annum (as such rate may increase
pursuant to the terms hereof, the “Default Interest Rate”) equal to the Base
Interest Rate plus two percent (2.0%) for the first thirty (30) days immediately
following the occurrence of such Event of Default and, thereafter, the rate of
interest shall increase by one percent (1.0%) over the interest rate applicable
to the thirty (30) days immediately prior thereto for each additional
thirty (30) days (or portion thereof) such Event of Default continues and
remains uncured or unwaived; provided, however, that the Default Interest Rate
shall not exceed twenty percent (20%). The Default Interest Rate shall begin to
accrue on the date on which such Event of Default shall be deemed to have
occurred (determined in accordance with the last paragraph of Section 11.1 of
the Securities Purchase Agreement) and shall continue until such Event of
Default shall have been cured or waived.

(d)          Interest on this Note shall be payable monthly in arrears on the
last Business Day of each calendar month (or portion thereof), commencing on
July 31, 2006. Interest shall be computed on the basis of the actual number of
days elapsed over a 360-day year, including the first and the last day.

2.            Payment of Principal; Maturity Date. The Companies agree to pay in
full the entire outstanding principal balance of this Note, together with
accrued and unpaid interest on and all other unpaid amounts owing under this
Note on August 14, 2006 (the “Maturity Date”).

 

3.

Change in Control.

(a)          If a Change in Control shall occur the Holder may, at its sole
election, require the Companies to prepay the principal balance of the Unsecured
Notes on a pro rata basis to all Holders in cash, in whole or in part, in an
amount equal to the sum of (A) the result of (1) 102% times (2) the principal
balance so required to be prepaid plus (B) all accrued and unpaid interest on,
and other amounts owing under, this Note through the date of prepayment.

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

(b)          The Companies shall notify the Holder in writing, if reasonably
possible, of any proposed or expected Change in Control (a “Change in Control
Notice”) at least ten (10) Business Days prior to the date that such Change in
Control is scheduled to occur and shall inform the Holder in such notification
of the Holder’s right to require the Companies to prepay this Note as provided
in this Section 3. If the Holder wishes to exercise its right to require the
Companies to prepay the principal balance of this Note pursuant to this Section
3 it shall furnish a written notice to the Parent within five (5) Business Days
after receipt of the Change in Control Notice advising the Companies of its
election to require the Companies to prepare this Note and set forth the
outstanding principal balance, premium, accrued and unpaid interest and all
other amounts to be prepaid.

(c)          If the Holder elects to require the Companies to prepay this Note
upon a Change in Control pursuant to this Section 3 the Companies shall prepay
this Note on the date that the Change in Control occurs.

4.            Holder Entitled to Certain Benefits. This Note is an “Unsecured
Note” referred to in, and the Holder is entitled to the rights and benefits
under, the Securities Purchase Agreement, including the right to accelerate the
outstanding principal balance of, premium, if any, accrued and unpaid interest
on, and all other amounts owing under this Note upon the occurrence of an Event
of Default. In addition, the payment and performance of this Note is secured by
the Collateral referred to in the Collateral Documents and is guarantied by the
Guarantors, respectively.

5.            Manner of Payment. Payments of principal, interest and other
amounts due under this Note shall be made no later than 12:00 p.m. (Los Angeles
time) on the date when due and in lawful money of the United States of America
and (by wire transfer in funds immediately available at the place of payment) to
the Holder at: Bank of America, Century City, West Side Private Banking, 2049
Century Park East, Los Angeles, California 90067; ABA No. 026009593; Account No.
11546-02404; Attention: Cheryl Stewart (or such other place of payment as the
Holder may designate in writing). All such payments shall be made without any
deduction whatsoever, including any deduction for set-off, recoupment,
counterclaim or Taxes. Any payments received after 12:00 p.m. (Los Angeles time)
shall be deemed to have been received on the next succeeding Business Day. Any
payments due hereunder which are due on a day which is not a Business Day shall
be payable on the immediately preceding Business Day, together with all accrued
and unpaid interest through the actual due date of payment.

6.            Maximum Lawful Rate of Interest. The rate of interest payable
under this Note shall in no event exceed the maximum rate permissible under
Applicable Law. If the rate of interest payable on this Note is ever reduced as
a result of this Section 6 and at any time thereafter the maximum rate permitted
under Applicable Law exceeds the rate of interest provided for in this Note,
then the rate provided for in this Note shall be increased to the maximum rate
provided for under Applicable Law for such period as is required so that the
total amount of interest received by the Holder is that which would have been
received by the Holder but for the operation of the first sentence of this
Section 6.

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

7.            Waivers. The Companies hereby waive presentment for payment,
demand, protest, notice of protest and notice of dishonor, and all other notices
of any kind whatsoever to which it may be entitled under Applicable Law or
otherwise, except for notices to which the Parent is expressly entitled under
this Note.

8.            Registration of Note; Persons Deemed Owners. The Parent shall
maintain at the principal executive office of the Parent a register in which
they shall register this Note, any assignments of this Note or any other notes
issued hereunder and any other notes issued upon surrender hereof and thereof.
At the option of the Holder, this Note may be exchanged for one or more new
notes of like tenor in the principal denominations requested by the Holder, and
the Companies shall, within five (5) Business Days after the surrender of this
Note at the Parent’s principal executive offices, deliver to the Holder such new
note or notes. In addition, each assignment of this Note, in whole or in part,
shall be registered on the register immediately following the surrender of this
Note at the Parent’s principal executive offices. Prior to due presentment for
registration of any assignment of this Note, the Companies may treat the Person
in whose name this Note is registered as the owner and the Holder hereof for all
purposes whatsoever, and the Companies shall not be affected by notice to the
contrary.

9.            Assignment and Transfer. The Holder may, at any time and from time
to time and without the consent of the Companies, sell, assign or transfer to
one or more Persons this Note or any portion hereof subject to and as provided
in Section 13.5 of the Securities Purchase Agreement. Upon surrender of this
Note at the Parent’s principal executive office for registration of any such
assignment or transfer, accompanied by a duly executed instrument of transfer,
the Companies shall, at their expense and within five (5) Business Days of such
surrender, execute and deliver one or more new notes of like tenor in the
requested principal denominations and in the name of the assignee or assignees
and bearing the legend set forth on the face of this Note, and this Note shall
promptly be canceled. If the entire outstanding principal balance of this Note
is not being assigned, the Companies shall issue to the Holder, within five (5)
Business Days of the date of surrender hereof, a new note which evidences the
portion of such outstanding principal balance not being assigned. If this Note
is divided into one or more notes and is held at any time by more than one
Holder, any payments of principal of, premium, if any, and interest or other
amounts on this Note which are not sufficient to pay all interest or other
amounts due thereunder, shall be made pro rata with respect to all such Notes in
accordance with the outstanding principal amounts thereof, respectively. The
Parent will keep at its principal office a register in which it will register,
and will register the transfer of, the Note both as to the principal amount and
stated interest. Principal and interest payable with respect to this Note shall
be paid only to the Person in whose name the Note is registered at the close of
business on the regular record date for such payment.

10.          Participations. The Holder may, without notice to or the consent of
the Companies, grant or sell, to one or more Participants, Participations in all
or any part of its right, title and interest in and to this Note. If the Holder
grants or sells a Participation, (i) the Holder will make and receive all
payments for the account of the Participants; (ii) the Holder will continue to
be the sole holder of this Note; (iii) the Companies shall continue to deal
solely and directly with the Holder in connection with the Holder’s rights under
this Note;

 

 

4

 


--------------------------------------------------------------------------------

 

and (iv) the agreement under which the Participation is granted or sold shall
not restrict the Holder’s ability to agree to any amendments of the Investment
Documents, or to exercise or refrain from exercising any rights, powers or
remedies that the Holder may have under or in respect of this Note. Without
limiting clause (iv) above, nothing in this Note or otherwise shall confer upon
the Participant any rights with respect to the administration, waiver,
amendment, collection and enforcement of, compliance with and consent to the
terms and provisions of this Note and any other Investment Document, and the
Holder shall retain all such rights.

11.          Loss, Theft, Destruction or Mutilation of this Note. Upon receipt
of evidence reasonably satisfactory to the Parent of the loss, theft,
destruction or mutilation of this Note and, in the case of any such loss, theft
or destruction, upon receipt of an indemnity agreement or other indemnity
reasonably satisfactory to the Parent or, in the case of any such mutilation,
upon surrender and cancellation of such mutilated Note, the Companies shall
issue and deliver within three (3) Business Days a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

12.          Costs of Collection. The Companies agree to pay to the Holder on
demand all fees, costs and expenses of every type and nature (including all fees
and expenses of attorneys, accountants and other experts and all due diligence,
collateral review, appraisal, search, filing and recording fees and expenses)
which are expended or incurred by or on behalf of the Holder in connection with
(a) the administration of the Investment Documents or the collection and
enforcement of the Obligations, whether or not any action, suit or other
proceeding is commenced; (b) any actions for declaratory relief in any way
related to the Obligations; (c) the protection or preservation of any rights,
powers or remedies of the Holder under this Note or any other Investment
Document; (d) any actions taken by the Holder in negotiating any amendment,
waiver, consent or release of or under this Note or any other Investment
Document; (e) any actions taken in reviewing the Company Parties’ financial
affairs, which actions shall include (i) inspecting the facilities of any
Company Party or conducting audits or appraisals of the financial condition of
any Company Party; (ii) having an accounting or other firm selected by the
Holder review the books and records of any Company Party and perform a thorough
and complete examination thereof; (iii) interviewing the Companies’ employees,
attorneys, accountants, customers and any other Persons related to the Company
Parties which the Holder believes may have relevant information concerning the
business, condition (financial or otherwise), results of operations or prospects
of any of the Company Parties, provided, however, that the Company Parties shall
not be required to produce or disclose information subject to the
“attorney-client” privilege or any other privilege provided under Applicable Law
unless waived by the applicable Company Party; and (iv) undertaking any other
action which the Holder believes is necessary to assess accurately the financial
condition and prospects of the Company Parties; (f) any refinancing,
restructuring (whether in the nature of a “work out” or otherwise), bankruptcy
or insolvency proceeding involving any Company Party or Affiliate thereof,
including any refinancing or restructuring of, this Note or any other Investment
Documents; (g) any actions taken to verify, maintain, perfect and protect any
Lien granted to the Holder by any Company Party or any other Person under the
Investment Documents; (h) any effort by the Holder to protect, audit, assemble,
complete, collect, sell, liquidate or otherwise dispose of any collateral,
including in connection with any case under Bankruptcy

 

 

5

 


--------------------------------------------------------------------------------

 

Laws; or (i) having counsel advise the Holder as to its rights and
responsibilities, the perfection, protection or preservation of rights or
interests under the Investment Documents, with respect to negotiations with any
Company Party or its Affiliates or with other creditors of any Company Party or
with respect to any proceeding under any Bankruptcy Law. The Companies hereby
consent to the taking of the foregoing actions by the Holder without conditions
or restrictions.

13.          Extension of Time. The Holder may, at its sole option, extend the
time for payment of this Note, postpone the enforcement hereof, or grant any
other indulgence without affecting or diminishing the Holder’s right to full
recourse against the Companies hereunder, which right is expressly reserved.

14.          Notations. Before disposing of this Note or any portion thereof,
the Holder may make a notation thereon (or on a schedule attached thereto) of
the amount of all principal payments previously made by the Companies with
respect thereto.

15.          Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT
REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

16.          WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE COMPANIES AND THE HOLDER WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE COMPANIES
AND THE HOLDER DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, AND UNDERSTANDING THEY ARE WAIVING A
CONSTITUTIONAL RIGHT, THE COMPANIES AND THE HOLDER (BY ACCEPTANCE HEREOF) WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO, THIS NOTE OR THE TRANSACTIONS COMPLETED
HEREBY.

17.          JUDICIAL REFEREE. IN THE EVENT THE WAIVER PROVIDED IN SECTION 16 IS
DEEMED INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE OR RETIRED JUDGE APPLY THE APPLICABLE LAW, THE PARTIES AGREE
TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES OF FACT OR
LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ALL
DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL

 

 

6

 


--------------------------------------------------------------------------------

 

MOTIONS, TRIAL MATTERS AND POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION,
NEW TRIAL AND TO TAX COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND
INCLUDING FINAL JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN
CONTRACT, TORT, UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND AMONG ANY OF THE
PARTIES HERETO, TO A JUDICIAL REFEREE WHO SHALL BE APPOINTED UNDER A GENERAL
REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. THE
REFEREE’S DECISION WOULD STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE
ENTERED ON HIS/HER STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD
BEEN TRIED BY THE COURT. THE PARTIES HERETO SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS
OF JUDICIAL EXPERIENCE IN CIVIL MATTERS. IN THE EVENT THAT THE PARTIES HERETO
CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE
HOLDER (TOGETHER WITH ALL OTHER HOLDERS OF ANY NOTES, IF ANY), ON THE ONE HAND,
AND THE COMPANIES, ON THE OTHER HAND, SHALL EQUALLY BEAR THE FEES AND EXPENSES
OF THE REFEREE (50% BY THE HOLDER (OR HOLDERS) AND 50% BY THE COMPANIES) UNLESS
THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT OF DECISION.

 

 

7


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Companies have caused this Note to be executed and
delivered by its duly authorized representatives on the date first above
written.

 

 

    BUTLER INTERNATIONAL INC.,
a Maryland corporation


By:    /s/ Thomas Considine
          ———————————————
          Name: Thomas J. Considine
          Title: Chief Financial Officer           BUTLER SERVICE GROUP, INC.,
a New Jersey corporation


By:    /s/ Thomas Considine
          ———————————————
          Name: Thomas J. Considine
          Title: Chief Financial Officer           BUTLER PUBLISHING, INC.,
a Delaware corporation


By:    /s/ Thomas Considine
          ———————————————
          Name: Thomas J. Considine
          Title: Chief Financial Officer           BUTLER TELECOM, INC.,
a Delaware corporation


By:    /s/ Thomas Considine
          ———————————————
          Name: Thomas J. Considine
          Title: Chief Financial Officer      



8


--------------------------------------------------------------------------------

 

    BUTLER SERVICES, INC.,
a Delaware corporation


By:    /s/ Thomas Considine
          ———————————————
          Name: Thomas J. Considine
          Title: Chief Financial Officer           BUTLER UTILITY SERVICE, INC.,
a Delaware corporation


By:    /s/ Thomas Considine
          ———————————————
          Name: Thomas J. Considine
          Title: Chief Financial Officer      




9